Citation Nr: 9924233	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus at the level of the 12th thoracic (dorsal) and 1st 
lumbar vertebrae.  

2.  Entitlement to service connection for arthritis of the 
lumbar and cervical spine.

3.  Entitlement to service connection for arthritis of the 
thoracic (dorsal) spine.

4.  Entitlement to an increased rating for traumatic 
arthritis of the right elbow, with ulnar neuropathy, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for the residuals of 
fracture of the 11th and 12th thoracic vertebrae, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1992 rating decision of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
herniated nucleus pulposus at the level of the 12th thoracic 
and 1st lumbar vertebrae and generalized osteoarthritis of 
the entire spine; denied an increased evaluation for 
traumatic arthritis of the right elbow with ulnar neuropathy; 
and denied an increased evaluation for residuals of fracture 
of the 11th and 12th thoracic vertebrae.  

By a hearing officer decision dated in November 1993 and 
rating decision of December 1993, the evaluation for the 
residuals of fracture of the 11th and 12th thoracic vertebrae 
was increased from 10 to 20 percent effective from July 1992.  
In a May 1996 letter, the RO requested that the veteran 
inform the RO as to whether he was seeking an evaluation in 
excess of the current 20 percent rating.  The veteran did not 
respond.  The Board notes that the veteran may still receive 
an evaluation in excess of 20 percent for this service-
connected disability.  Therefore, the issue of entitlement to 
an evaluation in excess of 20 percent for residuals of the 
vertebral fractures is now before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In February 1996, the Board remanded this matter to the RO 
for further development, to include obtaining additional 
records and affording the veteran a VA examination.  

Inasmuch as the veteran has a service-connected thoracic 
spine disability and since the matter of service connection 
for cervical/lumbar spine arthritis is being decided on a 
different basis from that of service connection for thoracic 
spine arthritis, the thoracic arthritis claim will be 
addressed separately.  

The issue of entitlement to an increased evaluation for 
traumatic arthritis of the right elbow with ulnar neuropathy 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Arthritis of the lumbar and cervical spine was not shown 
in service or within a year of separation after service; no 
competent evidence has been submitted that links arthritis of 
the lumbar or cervical spine, initially demonstrated by 
competent medical evidence 15 years or more after separation, 
to service or any incident therein or to any service-
connected disorder.

2.  All evidence necessary and available for an equitable 
resolution of the veteran's claims of service connection for 
a herniated nucleus pulposus at the 12th thoracic and 1st 
lumbar vertebra, service connection for traumatic arthritis 
of the thoracic spine, and an increased rating for residuals 
of fracture of the 11th and 12th thoracic vertebrae are has 
been obtained.

3.  The veteran's herniated nucleus pulposus at the 12th 
thoracic and 1st lumbar vertebrae was first shown by 
competent evidence more than 35 years after service and the 
preponderance of the competent and probative evidence shows 
that this is not related to service or to the inservice 
fracture of the 11th and 12th thoracic vertebrae or residuals 
thereof.

4.  Arthritis of the thoracic spine was not shown during 
service or in proximity thereto; the competent and probative 
evidence does not show that it is at least as likely as not 
that the veteran currently has post-traumatic arthritis of 
the thoracic spine and that such is related to the in-service 
back injury and/or to the fractured 11th and 12th thoracic 
vertebrae or that any other arthritis is so related.  

5.  The residuals of fracture of the 11th and 12th thoracic 
vertebrae are currently manifested by limitation of motion of 
the thoracic (dorsal) spine, demonstrable deformity of 
vertebral body, and arthritis of the thoracic spine.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
of the lumbar and cervical spine is not well grounded.  38 
U.S.C.A. § 5107(a).

2.  The veteran's herniated nucleus pulposus at the 12th 
thoracic and 1st lumbar vertebrae was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  Traumatic arthritis of the thoracic spine was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service and is not the result of a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107(b); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310.

4.  The criteria for an increased evaluation for residuals of 
fracture of the 11th and 12th thoracic vertebrae are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that, at the May 1951 
entrance examination, the veteran's spine was normal.  In 
March 1953, the veteran was hospitalized at Camp Hanford, 
Washington, and his complaints included severe back pain.  It 
was noted that he was in an automobile accident the night 
before and incurred a back contusion, which was treated at a 
private hospital.  He also sustained lacerations of the face 
and neck.  It was initially reported that there was no 
evidence of thoracic injury, although he was quite tender on 
palpation over the right paralumbar muscles.  There was mild 
spasm and back motion was limited.  There was no leg pain or 
weakness.  The diagnoses included contusions, muscles of the 
right lumbar region.  A few days later it was noted that he 
had mild compression fractures of the T11 and T12 vertebrae 
and the diagnosis was changed to fracture, compression, 
vertebra, mild, T11 and T12, "no A or N inv."  X-rays 
showed minimal wedging of the bodies of T11 and T12 
suggestive of compression fractures; no collapse of the 
interspaces or articular processes, and no lateral wedging.  
He was transferred to the naval hospital in Bremerton, 
Washington, where it was noted that flexion of the spine was 
slightly restricted, and there was tenderness over the lower 
dorsal spine.  It was agreed that there was a slight 
compression of the bodies of T11 and T12 and he was placed in 
a plaster body cast.  While on liberty later in March 1953, 
he was involved in an automobile accident, which damaged the 
"body jacket."  The body cast was replaced in late March 
and finally removed in May 1953.  He was discharged to full 
duty in June 1953.

In December 1953, the veteran sought treatment complaining of 
midline back pain.  He reported that he fell down a ladder 
aboard ship.  There were pain and tenderness over the midline 
lumbar area and marked limitation of forward and lateral 
motion.  The diagnosis was sprain, lumbar spine.  After being 
given procaine injections, he had relief of pain.  Later in 
December 1953, it was noted that he was asymptomatic and he 
was discharged to duty, fit for same.  The May 1954 service 
discharge examination report shows that evaluation of the 
spine and neck was normal.  The summary of defects and 
diagnoses was "none."  A consultation sheet shows that the 
veteran had a back injury in 1953, that he claimed that he 
still had back trouble, and that he wanted to appear before a 
physical evaluation board.  The provisional diagnosis was old 
injury to the back.  The consultation report shows that the 
veteran reported that he had had an injury one month earlier.  
There was "no radiation" and no aggravation with coughing.  
Examination of the spine was normal with no limitation of 
motion, spasm, or tenderness.  There was no diagnosis.  
Lumbosacral spine X-rays revealed no evidence of bone or 
joint pathology.  

In July 1964 the veteran filed a claim for service connection 
for a back disorder and reported that he had constant 
backaches, which had adversely affected his employability.  
He stated that he had not had any post-service treatment for 
a back disorder because he could not afford it and did not 
think it would help.

At an August 1964 VA examination, the veteran complained that 
he had had back aching, stiffness, and limitation of motion 
since his inservice back injury, for which he usually got a 
shot or two.  Neurological evaluation was normal.  The 
examiner noted that the site of the back pain was in the 
region of D8, 9, 10 and that he had quite severe localized 
tenderness over this area.  There was no paravertebral muscle 
spasm, and back and neck motion and trunk rotation were 
normal.  The diagnosis was degenerative joint disease of the 
lower thoracic spine.  X-rays of the thoracic spine showed 
minor hypertrophic changes in the lower thoracic spine; the 
bones were intact.  

By rating decision dated in August 1964, the RO granted 
service connection for residuals of a compression fracture of 
T11 and T12 and assigned a 10 percent evaluation effective 
from July 1964.  

At a July 1969 VA examination, the examiner reported that, 
when the skin over T11 and T12 was stroked, the veteran 
winced and said that it hurt.  The examiner stated that this 
was "clearly and unmistakingly an impossibility as far as 
that injury is concerned."  Another report of the same 
examination notes that such findings, without question, 
indicated an emotional factor.  It was also noted that the 
degree of disability was slight.  The diagnosis was 
osteoarthritis, thoracic and lumbar areas of the spine.  X-
rays of the thoracic spine showed moderate hypertrophic 
degenerative changes in the lower thoracic vertebra, at least 
one of the vertebral bodies exhibited Schmorl's nodes, and 
the L1 vertebra exhibited a short rib in place of its 
transverse process on the left and an even shorter rib-like 
structure on the right.  

In a January 1976 statement, a physician reported that the 
veteran complained of chronic back pain from below the neck 
to about the mid back which was exacerbated by bending and 
lifting.  The physician stated that the back was exquisitely 
tender to slight touch from T1 to T12 and range of motion was 
generally decreased.  There was no muscle spasm, numbness, or 
tingling.  Thoracic spine X-rays showed mild degenerative 
changes with anterior wedging and compression of T11 and T12, 
mild.  The diagnosis was degenerative changes with 
hypertrophic anterior osteopathic spurring, old fracture.  

An April 1976 VA examination report shows the veteran 
reported that his back had been stiff and sore since the 
inservice accident.  The diagnosis was old compression 
fractures D-11 and D-12 with minimal residual.  X-rays of the 
dorsal and upper lumbar vertebrae showed minimal anterior 
wedging of the T12 vertebra with normal disc spaces, which 
could be due to the old compression fracture; minor 
degenerative disease of the thoracic spine; and an otherwise 
essentially negative study. 

The record includes records from Group Health Cooperative of 
Puget Sound, Group Health Hospital, Drs. Wambaugh, Rapport, 
Maxwell, and Oh, the PSNS Branch Clinic of the Bremerton, 
Washington Naval Hospital, and the U.S. Department of Labor, 
Employment Standards Administration, Office of Workers' 
Compensation Programs.  These records, which are dated from 
June 1987 to June 1993, show no relevant complaints until the 
veteran incurred a work-related neck injury with cervical 
cord contusion in 1990.  May and July 1990 X-rays and 
magnetic resonance of the cervical spine showed fairly 
extensive degenerative changes, hypertrophic spurring, 
central disc protrusion at C5-6 without significant cord 
compression, and intervertebral foraminal narrowing.  In 
October 1990, he complained of neck and upper back pain with 
pain around T11 and T12 after picking things up and bending 
his back all day at work.  The diagnosis was neck and upper 
back strain.  October 1990 thoracic spine magnetic resonance 
showed large right posterolateral T12-L1 disc herniation with 
marked cord deformation.  Also in October 1990, Dr. Rapport 
noted that the veteran had a complex history that apparently 
commenced with a back injury in 1953 which, the veteran 
claimed, resulted in several fractured lower thoracic 
vertebrae.  Dr. Rapport noted that there was no apparent 
neurological deficit and that the veteran was stable for some 
time.  Dr. Rapport stated that the veteran was a "wandering 
historian" and that it was "a little difficult to figure 
out exactly why this is related, but in the patient's mind, 
it is."  Dr. Rapport stated that magnetic resonance imaging 
scan showed an extradural defect at T12-L1 which was, no 
doubt, the result of his old fracture and which seemed to be 
asymptomatic.  The assessment included that the toe sign 
documented by another physician undoubtedly related to the 
veteran's old thoracolumbar trauma.  In November 1990 the 
veteran, apparently as a civilian employee of the Navy, was 
seen at a Navy clinic where he reported that he broke his 
back in 1952 and had had no previous symptoms since 1952.  
The impression was neck and upper back sprain with a history 
of cervical degenerative joint disease.  Also in November 
1990, he reported that the had had sudden onset of chronic 
mid-back pain when lifting heavy objects and working in a 
flexed position for extended periods in October 1990.  

These records also show that the veteran received treatment 
for neck, low back, and thoracic spine pain, tenderness, and 
limitation of motion.  It was noted that he had a herniated 
disk at T12-L1, which deviated the cord and pre-existed the 
October 1990 injury.  The diagnoses included old herniated 
nucleus pulposus T12-L1; mild spastic paraparesis, thoracic 
level; protrusion disc C5-6; chronic degenerative arthritis 
of the cervical, thoracic, and lumbar spine; myofascial pain 
syndrome with multiple neck and back trigger points; chronic 
thoracic myelopathy secondary to past herniated disk at T12-
L1 and cervico-thoracic cord contusion secondary to June 1990 
injury; back pain; somatoform pain disorder/chronic 
disability syndrome; neck and upper back strain; neck and 
upper back sprain and muscle spasm; muscle strain, upper 
back; musculoskeletal strain upper back; chronic 
musculoskeletal back pain; and chronic thoracic back pain, 
unclear etiology, possibly related to some inflammatory 
process of the supraspinous ligaments versus early arthritis.  

In letters dated in January and April 1991, June 1991, and 
June 1992, Dr. Wambaugh reported that he had treated the 
veteran since July 1990 and that the veteran had had a long 
history of chronic back pain with leg numbness since his 
in-service thoracic spine injury.  It was noted that he had 
had a recent flare-up of thoracic back pain at work and 
recent onset of neck and back pain.  In June 1991, Dr. 
Wambaugh reported that the veteran had a history of an old 
thoracolumbar back injury at T12-L1 with extradural disk 
herniation and thoracic myelopathy and a recent June 1990 
neck injury.  It was noted that the back problems were 
aggravated by lifting, bending, twisting, or turning his 
trunk and that this condition had gradually increased in 
severity over the years.  Dr. Wambaugh reported that 
examination findings indicated that he had a chronic spinal 
cord injury resulting in mild spastic weakness of both legs 
with abnormal reflexes and muscle tone which could be a 
contributing factor in his back pain as well and that there 
was more diffuse disease along the spine with arthritic 
changes and tenderness along the supraspinous ligaments.  Dr. 
Wambaugh stated that the veteran's problems had been 
worsening over the last few years, probably due to the 
natural effects of arthritic changes on an already injured 
back and herniated disk with osteophyte formation and further 
spinal cord compression.  It was noted that he had had a long 
period of stable but chronic pain and spasticity.  The doctor 
recommended that the veteran be medically retired on 
disability because of musculoskeletal back problems and pain, 
and the risk of complications from the chronically herniated 
lumbar disc.  It was recommended that his work activities be 
restricted, and noted that he was capable of only sedentary 
work and that pain might limit even sedentary work.  Dr. 
Wambaugh concluded that the veteran was physically unable to 
work.  

In a November 1992 neurosurgical consultation report, Dr. 
Maxwell diagnosed somatoform pain disorder/chronic disability 
syndrome.  Dr. Maxwell stated that he could not find anything 
neurologically wrong at all, that he thought that the veteran 
should be working, and that he thought that the veteran 
should talk to a psychiatrist regarding the chronic 
disability syndrome but that he refused to do so.  

In a January 1993 treatment record, Dr. Rapport stated that 
at the time of the 1990 magnetic resonance imaging scan of 
the thoracic spine the veteran was noted to have an 
extradural defect at T12-L1 which related to an old fracture 
roughly 40 years ago.  Dr. Rapport noted that the veteran was 
"very focused on the 
compensation aspects of his problem," and that he had a good 
deal of difficulty cooperating with the examination.  On 
motor examination, there was give-way weakness and 
noncooperation in all muscle groups tested so that "this 
aspect of the examination is quite meaningless."  The 
veteran was noted to be quite muscular.  The impression was: 
Agree that this patient has a somatoform pain disorder with 
no focal neurological abnormalities to explain it.  
Psychiatric counseling was again recommended. 

In a June 1993 letter, Dr. Wambaugh stated that he had not 
seen the veteran since June 1992.  Dr. Wambaugh reported that 
the veteran's herniated disc at T12-L1 and secondary thoracic 
myelopathy had been chronic for many years and produced some 
mild reflex and muscle tone changes, but that this was not 
the cause of any disability.  Dr. Wambaugh's opinion was that 
his old remote back injury and his ongoing chronic poor 
posture and chronic degenerative arthritis of the spine 
predisposed the veteran to myofascial pain syndrome and that 
the October 1990 injury was not the cause but possibly 
aggravated an underlying chronic process.  

At the September 1992 VA orthopedic examination, the veteran 
reported that he injured his back in service and again in 
June 1991 and that he had had worsening upper back pain.  It 
was noted that imaging studies showed a large right 
posterolateral T12-L1 disc herniation which caused marked 
deformation of the spinal cord at that level.  Examination of 
the back showed marked tenderness to minimal palpation over 
the mid-thoracic area and significantly limited range of 
motion of the neck.  The diagnosis included history of 
compression fracture T11-T12, evidence of disc protrusion at 
T12-L1, and chronic severe back pain.  

At the May 1993 personal hearing conducted by a hearing 
officer at the RO, the veteran and his representative 
testified that the veteran incurred a compression fracture in 
service which would make a herniated disk possible.  Hearing 
Transcript (Tr.) at 3.  The veteran reported that he had been 
in an automobile accident in 1991 but that he was not injured 
and received no treatment.  He stated that his only post-
service accident of any consequence was a work-related 
October 1990 head and neck injury and that his back was bad 
prior to this injury.  Tr. at 4-6, 8-9.  He asserted that he 
had had progressively worsening back pain since service, but 
had been unable to afford medial care or time off from work 
for treatment.  Tr. at 6, 7.  He reported that his back 
disorder first became problematic in the late 1950's or early 
1960's.  Tr. at 8.  The veteran's wife testified that he 
injured his neck badly in 1990, that he could no longer sit 
or walk, and that he had had difficulty performing several 
occupations due to his back problems.  She stated that he had 
difficulty walking and bending due to back pain and that his 
back disorder became worse over the years and was now very 
bad.  Tr. at 5-6, 13-20.  

July 1993 thoracic and lumbar spine X-rays showed six lumbar 
type vertebrae, arthritic changes of the lower thoracic 
spine, no acute fracture, narrowing of the L6-S1 
intervertebral disc space, and degenerative changes with 
hypertrophic osteophyte formation and slight compression and 
anterior wedging of L1 which appeared to be old.  

At a September 1993 VA examination, the veteran reported that 
he incurred an L1 compression fracture in service.  He 
complained of cervical and lumbar spine pain, stiffness, and 
limitation of motion.  Examination revealed severe limitation 
of motion of the lumbosacral spine and essentially normal 
neurological examination.  The examiner stated that the most 
severe problem was with the cervical spine which had 
limitation of motion, severe pain on any motion, and was held 
in a slightly flexed position.  The examiner reported that 
July 1993 X-rays showed some slight compression wedging of 
L1, some hypertrophic osteophytes in this area, no evidence 
of spinal lysthesis or spondylolysis, some arthritic changes 
of the lower thoracic spine, and no acute fractures of the 
thoracic spine.  The diagnoses included old L1 compression 
fracture with some osteophytes present in the area that may 
be causing some stiffness of the lumbar spine, and limitation 
of motion of the cervical spine which he claims is not 
service related and is related to the work that he did 
outside of the service.  It was noted that the veteran had 
stiff gait pattern and posture due to cervical spine pain and 
stiffness and some lumbar spine stiffness.  

In an October 1993 report, the September 1993 VA examiner 
noted that he had reviewed the veteran's file and the 
examination findings, and stated that there was no evidence 
of any relationship between the compression fracture at T11 
and T12 region and the herniated nucleus pulposus and 
arthritis in the lumbar and thoracic spine.  The physician 
stated that the T11 and T12 compression fracture was well 
healed, that these normally did not proceed to cause any 
further problems, and that radiographs revealed "no to 
minimal" deformity of the spine from this compression 
fracture.  The examiner stated that the veteran's problems 
included an old compression fracture of the lumbar spine with 
some osteophytes and some evidence of minimal arthritis in 
the area, "however, this does not cause any evidence of any 
herniated nucleus pulposus, disk problem."  It was also 
noted that the veteran was having cervical spine symptoms.  
The examiner stated that the fracture at T11 and T12 "did 
cause some mild osteophytes present in that area of the 
spinal fracture; however, this is only minimal evidence of 
arthritis anteriorly in the spine and there is no evidence of 
any arthritis in the posterior elements of the spine.  Thus, 
there is essentially minimal to no relationship."  

A November 1993 hearing officer's decision and December 1993 
rating decision increased the evaluation of the service-
connected residuals of fracture at T11-T12 from 10 to 20 
percent, effective from July 1992.  This evaluation has been 
confirmed and continued to date.  

September 1995 to November 1996 treatment records from Group 
Health Cooperative of Puget Sound and Dr. Oh show that the 
veteran received continued treatment for back pain, primarily 
in the mid and low back, which increased on movement and deep 
breathing.  Dr. Oh reported that there was limitation of 
motion of the back and that the veteran moved slowly to 
protect his back.  There was reproducible tenderness on the 
left mid-back of the thoracic paraspinous muscle, tender 
spasm on the lumbar muscles and lumbosacral junction, and 
functional limitation that included decreased walking.  Dr. 
Oh noted that lumbosacral X-rays showed compression fracture 
at L1, probably some old degenerative joint disease, and an 
osteophyte at L5-S1.  An October 1995 therapy record noted 
that the veteran was no longer laterally shifted in his 
posture.  The impressions included myofascial pain of the 
left mid back, muscular, musculoskeletal right low back pain, 
left side derangement syndrome at L3 level, and 
musculoskeletal pain of the low back.  It was noted that his 
medical history included chronic degenerative joint disease 
of the cervical, thoracic, and lumbar spine; history of 
herniated disk at T12-L1; and thoracic myelopathy.  A 
September 1995 X-ray report reflects anterior wedging of the 
L1 vertebral body, age indeterminate, without significant 
retropulsion of bony fragments into the canal; osteophytes 
present to a mild degree at all lumbar disc levels, although 
the degree of disc height narrowing at these levels is 
relatively mild; and likely changes in the posterior elements 
as well, particularly inferiorly.  

At a March 1997 VA examination, it was noted that the veteran 
sustained a compression fracture at T11-12 in service and 
complained of increasing lower and upper back pain which 
decreased mobility since that time.  The examiner stated that 
the veteran walked in a stooped fashion with his neck 
anteriorly flexed and with a right tilt.  He turned his upper 
torso in block with the neck and appeared to be in some 
discomfort when turning or twisting.  In order to look at 
things he had to turn his entire torso.  Examination showed 
severe cervical spine limitation of motion with mild pain and 
limitation of motion of the lumbar spine.  Neurologic and 
sensory examination was essentially normal except for some 
upper extremity symmetric giveaway muscular reaction with 
grip test.  The impression included chronic neck and back 
pain, secondary to degenerative joint disease and 
osteoarthritis with resultant decreased range of motion.  The 
examiner stated that, although the veteran suffered a 
compression fracture of T11-T12, this would normally have 
healed and "his only further development of osteoarthritis 
and degenerative joint disease caused" his current 
discomfort.  "While it is true that fracture of the bones, 
especially articular bones, results in post traumatic 
arthritis, while this may be present in [the veteran's] 
thoracic spine, I would tend to believe that this is 
overshadowed by the lateral development of the osteoarthritis 
and generalized degenerative joint disease."

March 1997 thoracic spine X-rays showed that there appeared 
to be probably 15-20 percent loss of the anterior vertebral 
height of what appeared to be T12, probably due to previous 
trauma at this site, associated degenerative changes, and 
evidence to suggest idiopathic skeletal hyperostosis in the 
mid to lower thoracic spine.  Lumbosacral spine X-rays showed 
lumbar spine degenerative changes most consistent with 
changes of idiopathic skeletal hyperostosis and degenerative 
disc disease at L5-S1 disc space.  Cervical spine X-rays 
revealed no definite fracture of C7, somewhat diminished 
overall height of C6 compared to the others with somewhat 
elongated AP diameter, query possible previous fracture at 
this site, and evidence to suggest idiopathic skeletal 
hyperostosis in the mid cervical spine.  

In April 1997, the March 1997 VA examiner reported that he 
reviewed the March 1997 X-rays and that they did not change 
his opinion of chronic neck and back pain secondary to 
degenerative joint disease with idiopathic skeletal 
hyperostosis in the mid to lower thoracic spine and also 
idiopathic skeletal hyperostosis in the mid cervical spine.  
The examiner stated that the X-rays did not specifically 
indicate any secondary areas affected by the T11 and T12 
fracture.  

II.  Service Connection

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1998).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim will also 
be found well grounded if there is competent evidence of 
incurrence or aggravation of a disease or injury in service 
and of continuing symptomatology since service, and medical 
evidence of a nexus between the current disability and the 
reported continued symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 493 (1997); 38 C.F.R. § 3.303(b).  A lay 
person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Herniated Nucleus Pulposus at T12-L1 

The veteran contends that his herniated nucleus pulposus at 
T12-L1 is etiologically related to in-service back injuries 
to his thoracic and lumbar spine.  He also avers that the 
herniated disc is in the same area as the service-connected 
T11-T12 fracture and that, therefore, service connection is 
warranted for the herniated nucleus pulposus at T12-L1.  

The service medical records show that the veteran incurred a 
mild compression fracture of the 11th  and 12th thoracic 
vertebrae in service.  There is competent medical evidence of 
a current herniated nucleus pulposus at the 12th thoracic 
vertebra and 1st lumbar vertebra.  In October 1990, Dr. 
Rapport noted that the veteran reported that he had had 
fractured several lower thoracic vertebrae in service and 
that a current magnetic resonance imaging scan showed an 
extradural defect at T12-L1 which, according to Dr. Rapport, 
was "no doubt, the result of his old fracture."  Therefore, 
the Board finds that the claim for service connection for 
herniated nucleus pulposus at T12-L1 is well grounded.  See 
Caluza.  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.  

The service medical records show that the veteran injured his 
back in an automobile accident and when he fell from a 
ladder; however, there is no inservice evidence of herniated 
nucleus pulposus at T12-L1.  The May 1954 discharge 
examination report shows that evaluation of the spine was 
normal and a consultation report again shows that examination 
of the spine was normal with no limitation of motion, spasm, 
or tenderness.  Lumbosacral spine X-rays revealed no evidence 
of bone or joint pathology.  The initial competent evidence 
of herniated nucleus pulposus at T12-L1 is dated in October 
1990, more than 35 years after service, when the veteran 
sought treatment for back pain after bending over and picking 
things up all day at work.  

Extensive medical records from 1987 to the present, including 
ones created in conjunction with the veteran's employment, 
have been obtained.  However, the initial notation of back 
complaints or a herniated nucleus pulposus was in 1990.  
Several treatment records dated from October 1990 to present 
describe the herniated nucleus pulposus at T12-L1 and 
associated symptoms as old and/or chronic and some note that 
the veteran had had this disorder for many years.  
Additionally, some private treatment providers have stated 
that the veteran's herniated nucleus pulposus at T12-L1 
existed prior to October 1990.  Nevertheless, this disorder 
clearly was not shown in the service medical records or by 
competent evidence until decades after service.  The July 
1993 thoracic and lumbar spine X-rays were interpreted as 
showing degenerative changes with hypertrophic osteophyte 
formation and anterior wedging of L1 which appeared to be 
old.  However, as noted above, there is no competent evidence 
of a herniated nucleus pulposus at T12-L1 until October 1990, 
more than 35 years after service.  Additionally, despite 
contentions to the contrary in support of the claim, a 
November 1990 record shows that the veteran reported that he 
broke his back in 1952 and that he had had no symptoms since 
then.  

In an October 1993 report, the September 1993 VA examiner 
stated twice that there was no evidence of any relationship 
between the compression fracture at the T11 and T12 region 
and the herniated nucleus pulposus in the lumbar and thoracic 
spine.  The physician stated that the T11 and T12 compression 
fracture was well healed, that these normally do not proceed 
to cause any further problems, and that radiographs revealed 
"no to minimal" deformity of the spine from this 
compression fracture.  The examiner stated that the veteran's 
problems included an old compression fracture of the lumbar 
spine with some osteophytes and some evidence of minimal 
arthritis in the area, "however, this does not cause any 
evidence of any herniated nucleus pulposus, disk problem."  
The March 1997 VA examiner stated that, although the veteran 
suffered a compression fracture of T11-T12, this would 
normally have healed.  In April 1997, the March 1997 VA 
examiner reported that the X-rays did not specifically 
indicate any secondary areas affected by the T11 and T12 
fracture.  These VA examiners, who reviewed the veteran's 
complete records, determined that the herniated nucleus 
pulposus at T12-L1 was not etiologically related to the 
inservice fracture of T11 and T12.  

In October 1990, Dr. Rapport stated that there was an 
extradural defect at T12-L1 "which is, no doubt, the result 
of his old fracture."  At that time the veteran reportedly 
had stated that he had fractured "several" lower thoracic 
vertebrae in service, when, in fact, the evidence shows that 
during service he fractured only two, the 11th and 12th.  
Additionally, in January 1993, Dr. Rapport stated that it was 
noted in 1990 that the veteran had an extradural defect at 
T12-L1 which related to an old fracture roughly forty years 
ago.  Although Dr. Rapport indicated that the herniated 
nucleus pulposus at T12-L1 was related to the in-service 
fracture of T11 and T12, this does not appear to have been 
based on a review of the entire record, specifically the 
claims folder, nor is any rationale given for that 
conclusion.  The 1993 and 1997 VA examiners, on the other 
hand, reviewed the claims file, and found no such 
relationship between the service-connected vertebral 
fractures and the herniated nucleus pulposus.  In particular, 
the September 1993 examiner provided the rationale for his 
conclusion.  Thus, the Board finds that the VA examination 
reports are more probative than Dr. Rapport's comment and 
that the preponderance of the evidence is against service 
connection for herniated nucleus pulposus at T12-L1.  See 
38 C.F.R. §§ 3.303(b), 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995); Savage; Falzone.  

Additionally, the record includes no competent evidence 
relating the post-service herniated nucleus pulposus at T12-
L1 to any in-service back injury, including that which 
resulted in the vertebral fractures.  The only evidence that 
relates the veteran's herniated nucleus pulposus at T12-L1 to 
service, or to his reported continuity of symptomatology 
since service, consists of the veteran's own assertions.  
However, as a lay person without medical training, he is not 
competent to provide opinions regarding etiology or 
diagnosis.  See Espiritu.  

Arthritis of the Cervical and Lumbar Spine

The veteran asserts that the arthritis of his lumbar spine is 
related to his inservice back injuries.  The Board notes that 
the veteran withdrew his claim for service connection for a 
herniated disk at C5-6 at the May 1993 personal hearing.  
Additionally, the September 1993 VA examiner reported that 
there was limitation of motion of the cervical spine which 
the veteran claimed was not service-related but was instead 
related to the work that he did outside of the service.  
However, as he did not specifically withdraw his claim for 
service connection for arthritis of the cervical spine, this 
issue must be decided.  

Although the veteran injured his lumbar spine in service, the 
service medical records include no evidence whatsoever of 
arthritis of the cervical or lumbar spine.  The initial post-
service evidence of arthritis of the lumbar spine was 15 
years after service and the initial post-service evidence of 
arthritis of the cervical spine was more than 35 years after 
service.  Therefore, presumptive service connection under 
38 C.F.R. § 3.309 is not warranted.  Additionally, there is 
no competent medical evidence which relates the post-service 
arthritis of the cervical or lumbar spine to service, any 
inservice injury, the service-connected fracture of T11 and 
T12, or the veteran's reported continued symptomatology since 
service.  The only evidence that relates the veteran's 
current arthritis of the lumbar and cervical spine to service 
is his own assertions.  As a lay person without medical 
training, the veteran is not competent to provide opinions 
regarding diagnosis or etiology.  See Espiritu. 

It is noted that the record includes diagnoses and findings 
dated in or after October 1990 of chronic degenerative 
arthritis of the cervical and lumbar spine.  A July 1993 X-
ray report showed that there were degenerative changes with 
hypertrophic osteophyte formation and anterior wedging of L1 
which appeared to be old.  However, this evidence does not 
provide a link to service, more than 35 years earlier, to any 
service-connected disorder, or to the alleged continued 
symptoms since service.  

As noted above, at the September 1993 VA examination, he 
stated that his cervical spine symptoms were related to a 
post-service work injury and not to service.  In an October 
1993 report, the September 1993 VA examiner stated twice that 
there was no evidence of any relationship between the 
compression fracture at T11 and T12 and the arthritis in the 
lumbar spine.  The physician stated that the T11 and T12 
compression fracture was well healed, that such normally do 
not proceed to cause any further problems, and that 
radiographs revealed "no to minimal" deformity of the spine 
from this compression fracture.  The March 1997 VA examiner 
stated that, although the veteran suffered a compression 
fracture of T11-T12, this would normally have healed and the 
veteran's current discomfort was caused by his development of 
osteoarthritis and degenerative joint disease.  This examiner 
noted that while it was true that bone fractures, especially 
articular bones, resulted in post-traumatic arthritis and 
that such might be present in the veteran's thoracic spine, 
he believed this was overshadowed by the lateral development 
of the osteoarthritis and generalized degenerative joint 
disease.  In April 1997, the March 1997 VA examiner stated 
that the X-rays did not specifically indicate any secondary 
areas affected by the T11 and T12 fracture.  March 1997 
lumbosacral spine X-rays showed lumbar spine degenerative 
changes most consistent with changes of idiopathic skeletal 
hyperostosis.  Idiopathic is defined as of unknown causation. 
See Lathan v. Brown, 7 Vet. App. 359, 364 (1995).  March 1997 
cervical spine X-rays revealed evidence to suggest idiopathic 
skeletal hyperostosis in the mid-cervical spine.  

It is noted that the September 1993 VA examiner and Dr. Oh 
both reported that there was an old compression fracture of 
the lumbar spine at L1 with some osteophytes, old 
degenerative joint disease, and evidence of minimal arthritis 
in the area.  However, as noted above, the in-service 
fracture was at T11 and T12 and did not include L1.  There is 
no evidence that relates any such fracture of a lumbar 
vertebra to service or any incident therein.  

As there is no evidence of arthritis of the cervical or 
lumbar spine in service or for many years thereafter and as 
there is no competent evidence which relates this arthritis 
to service, any inservice injury, any post-service residuals 
of fracture of T11 and T12, or the veteran's his alleged 
continuity of symptoms since service, the claims for service 
connection for arthritis of the cervical and lumbar spine 
must be denied as not well grounded.  38 C.F.R. §§ 3.303, 
3.310(a); Caluza; Grottveit; Allen; Savage; Falzone.  

Arthritis of the Thoracic Spine

The veteran incurred a fracture of T11 and T12 in service and 
his current service-connected disorders include residuals of 
fracture at T11 and T12.  

"Degenerative" joint disease of lower thoracic spine was 
first diagnosed in August 1964.  In an October 1993 report, 
the September 1993 VA examiner stated twice that there was no 
evidence of any relationship between the compression fracture 
at T11 and T12 and the arthritis of the thoracic spine.  The 
examiner stated that the T11 and T12 compression fractures 
were well healed, that these normally did not proceed to 
cause any further problems, and that radiographs revealed 
"no to minimal" deformity of the spine from the compression 
fractures.  The examiner further noted that there was minimal 
evidence of arthritis anteriorly and no evidence of arthritis 
in the posterior elements of the spine, concluding that there 
was "essentially minimal to no relationship" between any 
arthritis and the fractured thoracic vertebrae.  The March 
1997 VA examiner stated while fracture of bones can result in 
post-traumatic arthritis and while such may be present in the 
veteran's thoracic spine, this was overshadowed by the 
lateral development of osteoarthritis and degenerative joint 
disease.  March 1997 thoracic spine X-rays showed loss of the 
anterior vertebral height of T12 probably due to previous 
trauma with associated degenerative changes, and idiopathic 
skeletal hyperostosis in the lower thoracic spine.  After 
reviewing the X-rays, the clinical examiner noted that the X-
rays did not specifically indicate any areas affected by the 
T11 and T12 fracture.  

Thus, after considering all relevant evidence, the Board 
finds that the competent (i.e. medical) evidence only 
suggests a possibility of thoracic spine arthritis related to 
the service-connected disability/injury.  Such is sufficient 
to well ground the claim.  However, it does not provide an 
adequate basis for service connection as it does not show 
that it is as least as likely as not that the veteran 
actually has post-traumatic arthritis of the thoracic spine 
or that other arthritis of the thoracic spine is due to the 
in-service trauma or caused or aggravated by the service-
connected T11-T12 fractures.  38 C.F.R. §§ 3.303, 3.310(a); 
Caluza; Allen.    

III.  Increased Evaluation

The Board finds that the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected residuals of 
fracture of the 11th and 12th thoracic vertebrae is well 
grounded in accordance with 38 U.S.C.A. § 5107(a); Murphy.  
In general an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to satisfy the VA's duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

38 C.F.R. § 4.71a, Diagnostic Code 5285, provides a 100 
percent evaluation for residuals of fracture of vertebra with 
cord involvement, bedridden, or requiring long leg braces; 
consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.  A 60 
percent evaluation requires residuals of fracture of vertebra 
without cord involvement and abnormal mobility requiring neck 
brace (jury mast).  In other cases of residuals of fracture 
of vertebra, rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285. 

Moderate and severe limitation of motion of the dorsal spine 
warrant a (maximum) 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  

As the veteran is currently in receipt of a 20 percent 
evaluation, an increased evaluation may not be awarded based 
on limitation of motion of the thoracic spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291, as the maximum schedular 
evaluation under that Diagnostic Code is 10 percent.  

The service-connected residuals of fracture of T11 and T12 
are currently evaluated as 20 percent disabling based on 
severe limitation of motion which warrants a 10 percent 
rating and adding 10 percent for demonstrable deformity.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291.  

There is no evidence of abnormal mobility requiring neck 
brace (jury mast).  Additionally, there is no competent 
evidence of cord involvement due to the service-connected 
residuals of fracture of T11 and T12.  The medical evidence 
attributes the thoracic spinal cord deviation deformity to 
the nonservice-connected herniated nucleus pulposus at T12-
L1.  There is also no evidence that the veteran is bedridden 
or requires long leg braces.  As there is no cord involvement 
attributable to the service-connected residuals of fracture 
to T11 and T12 an increased evacuation based on nerve 
paralysis is also not warranted.  Additionally, at the most 
recent March 1997 VA examination, neurologic and sensory 
examination was essentially normal except for some upper 
extremity symmetric giveaway muscular reaction with grip test 
which has been attributed to the nonservice-connected 
herniated nucleus pulposus at T12-L1, the nonservice-
connected cervical spine disorders, and the service-connected 
right elbow disorder which is addressed in the remand that 
follows this decision.

Therefore, as the criteria for an evaluation in excess of 20 
percent have not been met, entitlement to an increased 
evaluation for residuals of fracture at T11-T12 is denied.  

As the veteran's service-connected thoracic spine disorder is 
currently evaluated as 20 percent disabling, which is more 
than the maximum schedular evaluation for limitation of 
motion of the thoracic spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291, an increased evaluation pursuant to 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995) is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997). 

The record includes medical opinions that the veteran is not 
able to work.  However, these opinions appear to be based on 
several disabilities including nonservice-connected 
disorders.  There is no evidence that the veteran's service- 
connected residuals of fracture at T11 and T12 alone cause 
marked interference with employment or frequent periods of 
hospitalization.  Therefore, the Board finds that referral 
for consideration of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  

Although the February 1996 remand directed the RO to provide 
the veteran with the rating criteria for an evaluation in 
excess of 20 percent for the residuals of fracture of the 
11th and 12th thoracic vertebrae, this was not accomplished.  
However, the Board now notes that the applicable rating 
criteria were provided in the December 1992 statement of the 
case.  Therefore, although the RO did not provide these 
criteria after the February 1996 remand, the veteran has been 
properly apprised of the requirements for an evaluation in 
excess of 20 percent.  See Bernard.  


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus at the level of the 12th thoracic and 1st lumbar 
vertebrae is denied.  

Entitlement to service connection for arthritis of the lumbar 
and cervical spine is denied.

Entitlement to service connection for traumatic arthritis of 
the thoracic spine is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of fracture of the 11th and 12th thoracic vertebrae is 
denied.  


REMAND

In February 1996, the Board remanded the issue of entitlement 
to an increased rating for traumatic arthritis of the right 
elbow, with ulnar neuropathy, to the RO for further 
development.  As the requested development with respect to 
this issue has not been fully accomplished further remand is, 
unfortunately, necessary.  Stegall v. West, 11 Vet App 268 
(1998).  

The February 1996 remand stated that the veteran should be 
afforded comprehensive neurological and orthopedic 
examinations.  However, a neurological examination was not 
conducted and there is no evidence that any such examination 
was scheduled.  The March 1997 VA examiner was "unable to 
diagnose a prominent neuropathy in the right upper 
extremity."  However, the September 1993 VA examiner 
reported that the veteran had some paresthesia with external 
rotation of the elbow to 70 degrees and that the old fracture 
of the right elbow may be causing some radial nerve 
impingement and paresthesias with supination which was 
consistent with the pain that he had along the dorsal aspect 
of his right forearm and was consistent with some osteocomma 
loose bodies present within the joint secondary to his 
injury.  Based on the September 1993 examination findings and 
pursuant to Stegall the Board finds that neurological 
examination of the right elbow is necessary.  

The February 1996 remand also stated that all indicated 
radiographic, electrodiagnostic, and other studies must be 
completed.  The March 1997 VA orthopedic examination report 
includes no report of X-rays or other such studies.  
Additionally, the examiners were to comment regarding all 
functional limitations, if any, caused by the service-
connected right elbow disorder in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The March 1997 VA 
examiner noted only that there was no upper extremity atrophy 
or muscle wasting, that there was no evidence of skin changes 
consistent with disuse, and that there was some giveaway 
muscular reaction in the upper extremities with grip test 
which was symmetric on the right and left.  The March 1997 VA 
orthopedic examiner did not adequately address whether there 
was objective evidence of pain on movement or functional 
limitation, weakened movement, excess fatigability, or 
incoordination due to the service-connected right elbow 
disorder.  Therefore, an additional VA orthopedic examination 
is necessary.  See 38 C.F.R. §§ 4.2, 4.70 (1998).  

The February 1996 remand also stated that the RO should to 
consider whether a separate rating was warranted for any 
neurological impairment associated with the right elbow 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Following the requested VA neurological and orthopedic 
examinations, the RO should determine whether separate 
evaluations or an increased evaluation is warranted based on 
neurological impairment.  See 38 C.F.R. §§ 4.14, 4.124a, 
Diagnostic Codes 8511-8516 (1998); Esteban.  

Finally, the Board notes that July 1993 right elbow X-rays 
show an old radial head fracture and that the September 1993 
VA examiner reported that there was valgus deformity; 
therefore, the Board finds that 38 C.F.R. § 4.71a, Diagnostic 
Code 5209 must be considered.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for an increased evaluation for his 
service-connected right elbow disorder.  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence that has 
not already been obtained. 

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations, to determine 
the current nature and severity of his 
traumatic arthritis of the right elbow 
with ulnar neuropathy.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.  Any further indicated 
special studies, to include X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiners.  

a) The orthopedic examiner should 
specifically report range of motion of 
the right elbow, including flexion, 
extension, supination, and pronation.  
This examiner should state whether there 
is flail joint, marked cubitus varus or 
cubitus valgus deformity, or ununited 
fracture of the head of the radius.  The 
orthopedic examiner should then address 
the extent, if any, of any fatigue, 
weakness, functional impairment, impaired 
coordination, and painful motion 
attributable to the service-related right 
elbow disorder, including on use and 
during flare-ups.  The examiner should 
determine whether the veteran's service-
connected right elbow disorder causes 
pain on use, weakened movement, excess 
fatigability, and incoordination, painful 
motion, and pain with use.  Any 
additional loss of motion due to pain, 
fatigability, incoordination, flare-ups, 
or weakness should be reported.  The 
examiner should also express an opinion 
as to whether there is adequate pathology 
due to the service-connected right elbow 
disorder to support the veteran's 
subjective complaints.  The examiner 
should specifically report all disability 
attributable to the service-connected 
right elbow disorder and dissociate any 
disability due to nonservice-connected 
disorders such as cervical spine 
disability or herniated nucleus pulposus 
of T12-L1.  If this is not possible, the 
examiner should so state. 

b) The neurological examiner should 
report range of motion of the right elbow 
and comment regarding the presence or 
absence of any neurological impairment of 
the veteran's right upper extremity.  All 
indicated electrodiagnostic and other 
studies should be conducted.  The 
examiner should specifically comment as 
to whether there is ulnar and/or radial 
nerve impairment, neuropathy, or 
paresthesias attributable to the service-
connected right elbow disorder, and, if 
so, the extent thereof.  If there is 
nerve impairment, the examiner should 
state whether it is as likely as not 
related to the service-connected right 
elbow disorder or to nonservice-connected 
disorders such as cervical disc disease 
or herniated nucleus pulposus at T12-L1.  

3.  Thereafter, the RO should review the 
record to ensure that all of the 
foregoing requested development has been 
completed.  The RO should review the 
examination reports and opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and, if they are not, 
corrective procedures should be 
implemented.  See Stegall.  

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and the 
United States Court of Appeals for 
Veterans Claims (Court) decisions, to 
include 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Codes 
5010, 5206-5213, 8511-8516; DeLuca; and 
Esteban.  The RO should specifically 
determine whether a separate or increased 
evaluation is in order for nerve 
impairment under 38 C.F.R. § 4.124a.  If 
the claim remains in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations, 
specifically to include 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5209, 5213 and 
38 C.F.R. § 4.124a, Diagnostic Codes 
8511-8516 (if applicable), and a full 
discussion of action taken on the 
veteran's claims, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

